      Case 3:19-cv-04319-CRB Document 1 Filed 07/29/19 Page 1 of 5

                                                                JUt29 2019
                                                            SUSAN Y.SOONG
                                                      ClfRK. U.S. DtSTRICT COURT
                                                     NORTH DISTRICT OF CALIFORNIA
                                                                                                                        Wl9
 1    COMPLAINfT BY A PRISONER UNDER THE CIVIL RIGHTS                                                                  83
                                                                                                                         ' Co
                                                                                                               o',"-
 2   Name:              JV/S                                                                                                    m
                                                            /
                       (Last)                              (First)                         (Middle Initial)
 3

     Prisoner Number:
 4

 5
     Institutional Address:               /jQit'AT ^^rre.c-f/OnS. "P/!)/
 6

 7

 8                                        UMTED STATES DISTRICT COURT

 9                                    NORTHERN DISTRICT OF CALIFORNIA                                                           CRjl
                    Y                           t-v /J               ;
10

11
     (EnteryourJuU^name.)                                                 §Vl9                                                      «S'
                                    VS.                                   Case No.
12                                                                   ]    (Provided by the clerk uponfiling)
                   \y\(L.       .                                                                                                     %
13                                                                        COMPLAINT UNDER THE ^
     ^fKHXk ri^QAr CCOk^XKff                                              CmL RIGHTS ACT,     ^
14                                                                        42 U.S.C § 1983

15   (Enter theJull name(s) ofthe defendant(s)in this action.)

16

17   I. Exhaustion of Administrative Remedies.

18   Note: You must exhaust available administrattve remedies before your claim can go
            forward. The court will dismiss any unexhausted claims.
19

20   A. Place ofpresent confinement M' IT7i\f ^<>fr^crfi>nS
21   B.    Is there a grievance procedure in thisinstitution?             YES Q            NO •
22   C.    If so, did you present the facts in your complaint for reviewthroughthe grievance
23         procedure?               YES •        NO B
24   D.    Ifyour answer is YES, list the appeal number and the date and result ofthe appeal ateacji
25         level of review. If you did not pursue any available level of appeal, explain why.
26                1. Informal appeal:                            Tt-(-C                          6F
27                •li uS'\ nm iOf p'^l tru|
28


     PRISONER COMPLAINT (rev. 8/2015)
     Page 1 of3
     Case 3:19-cv-04319-CRB Document 1 Filed 07/29/19 Page 2 of 5




 1               2. First fonnal level:

 2

 3

 4               3. Second formal level:

 5

 6

 7               4. Third formal level:

 8

 9

10   E.     Is the last levelto whichyou appealed the highest levelof appeal available to you?
11                   YES •          NO •

12   F.     Ifyou did not present your claim for review through the grievance procedure, explain v^l ly
                                                               »       «   «



13                     TKe                               or    inrrinmnKi

14

15

16   n.     Parties.

17   A,.    Write your name and present address. Do the same foradditional plaintiffs, if any.
18         kJTffnuL^                      L-p\aJ[^.^ 1^                        Mtlo'vyA
19                           nni                     Ar^ 1
20

21   B.     For each defendant, providefull name, officialposition and place of employment.
22

23   cor.-raoWeR'^.                  qoQ^lg.xin^. L
24   c3o»Ap'^y\U           WN
25

26

27

28


     PRISONER COMPLAINT (rev. 8/2015)
     Page 2 of3
     Case 3:19-cv-04319-CRB Document 1 Filed 07/29/19 Page 3 of 5




 1   ni. Statement of Claim.

 2         State briefly the facts of your case. Be sure to describe how each defendant is involved
     and to include dates, when possible. Do not give any legal arguments or cite any cases or
     statutes. If you have more than one claim, each claim should be set forth in a separate
 3   numbered paragraph.
 4                                                             [ EAPi fC

 5              \ ' -rvfg-                                                     r tvil
 6                ?:rA-r^ tUAT               Uic (hr^ST\             ITVQt^/V    \r\/y LTS o\'-
 7              *-\l   t »l,>V yirtwc- IQ^C-t/t    T »V-» Ifel I                        /    fc-V"';

 8              iUAT tv-li Ui^                    ^1711-.' r                                            iir

 9    .Av^             TT^
                       \/\i            .rm rTu Mk 7^, 14 /                                       noi^
10        tvi£iaQr^^-t^TT

11   p^mnt^e                              b(g,.        oivJ-rH-€ \A;€:ig.
12   M H<lPDgtvAA.TlQia 1.? rniAPT^D£K/rtA: / TMPT mM/OuTTFfeH/kr
13   •i-r? i4-M/^ At            Livt-rfci:) 5t7H-^
14   o-f^ <^^>\mrurio^ fpi/i \-l—Ug_ <J                                                        (—ildL
15   I L,'r/g^ sm-ry-YTf yfM£,-;>^fcA .
16   IV. Relief.

17         Your complaint mustinclude a request for specific relief. Statebriefly exactly what you
     want the court to do foryou. Do notmake legal arguments and do notcite any cases or
     statutes                                                            *
18                                            tC)in^n rvT\C>w rir,u-r vt'alArcrD
19   P                 )r\r\      on    ic \AJ Or
                                        VM    V^6^\yA                        E23 /f!:o TtifrT
                                                                             VV/kJ . .c;^ Xfffrl

20   j^Ti-rrayx/f                      gypik-                                     Li< nkrAa
21    \                                                        J
22

23


24    I DECLARE UNDER PENALTY OF PERJURY THAT THE                   GOING IS TRUE           CORRECT.


25    Executed on; 7' la -zorx
                               Date                            SignaiKre ofPlaintiff


     PRISONER COMPLAINT (rev. 8/2015)
     Page 2 of3
                                  Case 3:19-cv-04319-CRB Document 1 Filed 07/29/19 Page 4 of 5

    JS44 (Rev.11/15)
                                                                CIVIL COVER SHEET
    HieJS44civil cover sheet and theinformation contained herein neither rmlace nor supplement &e filing and service ofpleadings orofiier papers asrrauired bylaw. (xcept as
    provided ^ local rules ofcourt Hiisfonn, approved bytheJudicial Conference oftheUnited States inSeptember 1974,isrequuBdfortheuse oftheQericofCourt f<^i       "fflie
    puipose ofinitiatingthe civil docket sheet (SEEINSmXJCTlONS ONNEXTPAGE OF THISFORM.)

    I. (a) PLAINTIFFS                                                                                               DEFENDANTS
                                                                                                                                                                At d_DW\purrei^ dOWPMiW

      (b) CountyofResidenceofFirstListedPlaintifi'                     5AMtA> CLARA <^0.                            County ofResidence of First Listed Defendant
                                  (EXCEPTIN VS. PIMNTIFF CASE®                                                                                    (IN U.S.PLAJNTIFFCASESONLY)
                                                                                                                    NOTE:        IN LAKD CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                 THE TRACT OF LAND INVOLVED,


      (c) Attorneys (Rrm Namt, Address, and Telephone tfumber)                  i                                   Attorneys (IfKnown)
      IN pvD-patT. hY\Tnoy\y
      -7/OI
     mMCrrArT
    IL BASIS OF JURISDICTIONfPioceon "X'inOneBoxOnfy)                                                  in. CITIZENSHIP OF PRINCIPAL PARTIES                                              an "X^mOneSi Kfir Plaintiff
                                                                                                                (For Dtversi^ Cases Only)                                            and One Boxfir Defe •Tdant)
O     I   U.S. Govenjjnem                   3    Federal Question                                                                         PTF       DEF                                                PTF            DEF
             Wm'tirifF                             (U.S Govemmem Not a Parry)                             Cttizeaof Hiis State            0 1       0     1 &kco:poiBted or Piincipa]Place             •              9 4
                                                                                                                                                                 ofBusiness In THs State

O 2       U.S. Goveniment                 O 4    Diversi^                                                 Cidzen of Anodier Stale         •   2     0     2    Inooiponted am/Pciaapal Place                          0   5
            Defendant                              (Indicate CitizenshipofParties in Item HQ                                                                     ofBusiness Is Another State

                                                                                                         Citizen or Subject of a          •   3     0     3    ForeignNation                           a     t        a   6
                                                                                                             Foreim CouDtrs'
IV. NATURE OF SUIT (Plaeean 'X"inOne Box Only)

•     nOlmurance                           PERSONAL INJURY                   PERSONAL INJURY             O 625 Drug Related Seizure           • 422 Appeal 28 use 158            •     375 False Ciaimg Apt
O 120Maiine                           • 310 Airplane                    O 365 Personal Injuiy •                   ofPropeity21USC 881         O 423 Widjdrawal                   •     376QuiTani(31U >C
O 130 Miller Act                      O 315 AirplaneProdsict                  Product Liability          a    690 Odier                                 28 use 157                         3729(a))
• 140 Negotiable Instiument                                             •    367HeahiiCaie/                                                                                            400 State Reqjpoiti
• 1SO Recovery of Ovcipayment         • 320 Assault, Libel &                    Pharmaceutical                                                                                         410 Antitrust
          & Enforcement of Judgment             Slander                         Personal Injuiy                                               O 820 C^iyrights                         430 Banks and Ban! ing
n     151 Medicare Act                • 330 Federal En^Iqyers*                  Product Liabili^                                              •   830 Patent                           450 Commerce
D 152RecovBiyofDe&ulted                     Liabili^                    0 36S Asbestos Personal                                               •   840 Trademark                        460 Dqjonation
          Student Loans               D 340 Marine                               Injury Product                                                                                        470 Racketeer Influ ni.cedand
      (Excludes Veterans)             • 345 Marine Product                      LiabiliQ'                                                     !^.r;!SOEEII?SECTnCTy.^-g;'j.V               Cornet Orj         !ons
0 153 Recovery ofOverjaoTOcnt                   Liabili^                    PERSONAL PROPERTY •              710 Fair Labor Sundsrds          • 861fflA(1395fE)                        480 CoDfumerCredit
          of Veterai's Benefits       0 350 Motor Vehicle               •   370 Odier Fraud                      Act                          • 862 Blade Lung (923)                   490 CablaSatTV
O 160 Stoddiolders' Suits             •   355 Motor Vehicle             • 371 TrudiinLeoding             • 720 LaborAvtanagenient             O 863 DIWC/DIWW(405(g))                  850Secnnties/Coiiuiiodtti'
                                                                                                                                                                                                             ides/
O 190 Otiisr Contract                           Product Liabili^        •   380 Other Personal                   Relations                    a   864 SSID Title XVI                        Exchange
• 195 ContractProductliabili^         O 360 OdierPenonal                        Proper^ Damage           O 740 Railw^ Labor Act               O 865 RSI (405(g))                       890 Oflier Ststutoiy      Actions
•    196 Franchise                              Itgny                   • 3SS ftopeiQ' Damage            • 751 Family and Medicd                                                       891 Agcicultuial Ac^
                                      O 362 Pereonal Injuiy-                 Product Liabili^                    Leave Act                                                       •     893 Eavironmeni       lila&os
                                                Medical Malpiaoice                                       • 790 Other Labor Litigation                                            •     895 Freedom of              lation
                                                                                                         • 791 EmployeeRetirement             M^3nEPBaXEg«3t3SDlIS?r^                       Act
•    210 Land Condeoinadon            • 440 Other Civil Rights              Habeas Coiptts:                      Income Securi^ Act           O 870 Taxes (U.S. PlaintifF        0 896 Arbitration           I
•    220 Foreclosure                  • 441 Voting                      •   463 Alien Detajnee                                                      orDefimdant)                 •     899 Administradvei Procedure
• 230RentLease&Ejedment               • 442 Employment                  •   510 Motions to Vacate                                             • 871 IRS—Tliird Party                        Act/Review or Appeal of
                                                                                                                                                                                                                 I
•    240T«tstoLand                    • 443Housiiig/                            Sentence                                                                26 use 7609                    Agen^Dedaa
• 245 TanProdnctLiabiliQ'                       AccommodatioDS          0   530 General                                                                                          O 950 Cortstiaitianali^         of
O 290 All O&er Real Proper^           •   445 Amer. w/Disabilities'     O 535 Death Penaly                   jftff. JMMIGRATJON: •-                                                         State Statutes
                                                Employment                  Other:                       • 462 NaturalizationApplication
                                      O 446 Amer. wyDisabilities • O 540 Mandamus & CMlter               • 465 Other Immigration
                                            Other                  m 550 Civil Rights                            Actions
                                      •   448 Education                 O 555 PnsoQ Condition
                                                                        • 560 Civil Detainee-
                                                                                Conditions of
                                                                                Confisement

V. ORIGIN (Place an "X" inOne Box Onfy)
9 1 Original                • 2 Removed from                •      3   Remanded from               •   4 Reinstated or       D     5 Transferred from         O 6 Multidistrict
    Proceeding                  State Court                            Appellate Court                   Reopened                    Another District                Litig^on

                                           CitetiieU.S. Qivil SXatxAt\mAtrvAac\\yQ)iaitf^\ng^onoteltejuiisdietionalsUttutaunUssdiversHy)\
                                            SSo              \ r\^\ wr^ ,
VL CAUSE OF ACTION
                                           Brief descriptionof cause: . ^ ,
                                                 violrcrio\n rA- rwt                             Ri&HT^ niO                                         jr^yg!
Vn. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION
                                                                                                             rVCHiTAXTTV
                                                                                                             DEMANDS                      •
                                                                                                                                                          CHECK
                                                                                                                                                          r*lTC/
                                                                                                                                                                 YES only ifdemanded in complai it
          COMPLAINT:                              UNDER RUI£ 23. F.R.Cv,P,                                                                                JURY DEMAND:                  •   Yes        •No

VnL RELATED CASE(S)
                                                (See instncOons):
          IF ANY                                                       JUDGE                                                                      DOCKET NUMBER

DATE                                                                        SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT#                      AMOUNT                                       APPLYING IFP                                      JUDGE                                MAO.JUDCffi
                           Case 3:19-cv-04319-CRB Document 1 Filed 07/29/19 Page 5 of 5
 JS44Reverse (Rcv.lI/15)


                       INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 Authority For Civil Cover Sheet

 The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service ofpleading orother pa] lers as
 required bylaw, except asprovided bylocal rules ofcourt. This fonn, approved bydie Judicial Conference ofthe United States inSeptember 1!'74, is
 required fortheuseof the Clerk ofCourt forflie puipose ofinitiating thecivil docket sheet. Consequently, a civil cover sheet is submitted tolh< Clerk of
 Court foreach civil complaint filed. The attorney filing a case should complete thefomi asfollows:

 L(a)       PlaintiiHs-DefeodaDts. Enter names (las^ first, middle initial) of plaintiffand defendant If the plaintiffordefendant is a government:a{e:
                                                                                                                                                  i i ncy, use
            only thefull name or standard abbreviations. Ifthe plaintiffordefendant is anofficial within a government agency, identify first dieage:Qcyand
            tiien the official, giving both name and title.
     (b)    County ofResidence. Foreach civil case filed, except U.S. plaintiffcases, eater thename ofthecounty where thefirst listed plaintiffre 5iides at the
            time offiling. InU.S. plaintiff cases, enter the name offlie county inwhich the first listed defendant resides atthe timp. offiling. (NOTE;: In land
            condemnation cases, the county ofresidence ofthe "defendant" isthe location ofthe tract ofland involved.)                           I
     (c)    Attorneys. Enter thefirm name, address, telephone number, and attorney ofrecord. If there are several attorneys, list them onanattack nent, noting
            in thissection "(see attachment)".                                                                                                  I

 n         Jarisdiction. The basis ofjurisdiction is setforth under Rule S(a), F.R.Cv.P., which requires thatjurisdictions beshown inpleadings. Ptace an"X"
           in oneofthe boxes. If tiiere is more than onebasis ofjurisdiction, precedence is given in the order shown below.
           UnitedStatesplaintiff. (1) Jurisdiction basedon 28 U.S.C. 1345and 1348. Suitsby agencies and officers of the UnitedStales are included here.
           United States defendant (2)When the plaintiff is suing theUnited States, itsofficers or agencies, placean "X" in tiiis box.
           Federal question. (3) This refers to suits imder 28U.S.C. 1331, where jurisdiction arises imder the Constitution oftheUnited States, ana nendment
           to the Constitution, an actof Congress or a treaty oftheUnited States. In cases where theU.S. is a party, the. U.S. plaintiffor defendant code takes
           precedence, and box 1or2should be marked.                                                                                                j
           Diversity ofcitizenship. (4)This refers to suits under 28U.S.C. 1332, where parties arecitizens ofdifferent states. "When Box 4 is checked, the
           citizenship ofthe different parties must bechecl^d. (See Section HI below; NOT£: federal question actions take precedence over d^ersity
           cases.)

m.         Residence (citizenship) ofPrincipal Parties. This section oftheJS44is to becompleted if diversity ofcitizenship was indicated above Mark tills
           section for each principal party.

IV.        Nature of Suit Place an "X" inthe appropriate box. If the nature ofsuit cannot be determined, be surethe cause ofaction, in Section below, is
           sufficient to enable the deputy clerk ortiiestatistical clerk(s) intheAdministrative Office to determine thenature of suit Ifthe cause fitsmoredian
           one nature of suit select the most definitive.                                                                                           '

V.         Origin. Place an "X" in one ofthe six boxes.
           OriginalProceedings. (1) Cases wiich originate in the United States district courts.
           Removed from StateCourt. (2) Proceedings initiated in statecourts maybe removed to the district coiirts underTitie28 U.S.C., Section i441.
           When tiie petition for removal is granted, checkthis box.
           Remanded from Appellate Court (3) Check this box for cases remanded tothe district cotirt for fiirther action. Use Ihe        ofremand aij the filing
           date.
           Reinstated orReopened, (4) Check this box for cases reinstated orreopened inthe district court Use the reopening date astiie filing date
           Transferred from Another District (5) Forcases transferred under Titie 28U.S.C. Section 1404(a). Donotuse thisfor within district tri sfers or
           multidistrict litigation transfers.
           Multidistrict Litigation. (6) Check tills boxwhen a multidistrict case istransferred into tiiedistrict under authority ofTitle 28U;S.C. Sect on1407.
           When this box is checked, do not check (5) above.

VI.        Cause ofAction. Report the civil statute direcdy related todiecause of action and give a briefdescription ofthe cause. Donot citejuri dictiona)
           statutes unless diversity. Example: U.S. CivilStatute; 47 USC553 BriefDescription: Unauthorized recepti'on of cableservice

vn.        Requested in Complaint Class Action. Place an "X" in thisboxif youarefiling a class action under Rule23,F.R.Cv.P.
           Demand. In thisspaceentertiieactual dollar amount being demanded or indicate odierdemand, suchas a preliminary injunction.
           JuryDemand. Check the appropriate boxto indicate whe&er ornot ajury is being demanded.

vm         Related Cases. This section oftheJS44 isused to reference related pending cases, if any. Iftiiere arerelated pending cases, insert the A dcet
           numbers and the correq)onding judge names for such cases.

Date and Attorney Signature. Date and sign die civil cover sheet
